ELLIS, Judge.
This is a companion case to Carroll v. Travelers Insurance Company, 331 So.2d 62 (La.App. 1 Cir. 1976). Plaintiff is Insured Lloyds Insurance Company, the collision insurer of John L. Carroll, and defendants are Tommy Stogner and The Travelers Insurance Company. Defendants have appealed from an adverse judgment in the court below, in which plaintiff as subrogee of John L. Carroll was awarded the $303.01 expended by it under its collision coverage for Mr. Carroll.
*64For reasons assigned in Carroll v. Travelers Insurance Company, supra, the judgment appealed from is affirmed, at defendants’ cost.
AFFIRMED.